United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alabaster, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James A. Haggerty, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0225
Issued: October 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 1, 2020 appellant, through counsel, filed a timely appeal from June 25 and
November 12, 2020 decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the November 12, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work
for the period March 28, 2016 through January 31, 2018 causally related to his accepted
employment injury.
FACTUAL HISTORY
This case has previously been before the Board. 4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On April 2, 2016 appellant, then a 56-year-old postmaster, filed an occupational disease
claim (Form CA-2) alleging that he sustained hypertension and stress causally related to factors of
his federal employment. He stopped work on March 28, 2016.
By decisions dated July 11, 2016 and June 5, 2017, OWCP denied appellant’s emotional
condition claim, finding that he had not established any compensable factors of employment. By
decision dated July 28, 2017, it denied his request for reconsideration of the merits of his claim
under 5 U.S.C. § 8128(a).
Appellant appealed to the Board. By decision dated February 8, 2019, the Board set aside
OWCP’s June 5 and July 28, 2017 decisions. 5 The Board found that appellant had established
compensable work factors and remanded the case for OWCP to determine whether the medical
evidence established a diagnosed emotional condition causally related to the accepted employment
factors.
Following further development, on November 4, 2019 OWCP accepted appellant’s claim
for severe major depressive disorder in partial remission and post-traumatic stress disorder (PTSD)
in partial remission. It subsequently expanded its acceptance of the claim to include a temporary
aggravation of essential hypertension which had resolved by November 12, 2019.
On February 7, 2020 appellant filed a claim for compensation (Form CA-7) for other wage
loss from March 28, 2016 through January 31, 2018. On the reverse side of the form, the
employing establishment indicated that he had used sick leave from March 28, 2016 to
September 10, 2017 and annual leave from September 11, 2017 through January 30, 2018. It
provided appellant’s salary and specified that he was not entitled to any additional pay.
In a letter dated February 13, 2020, the employing establishment challenged appellant’s
claim for compensation. It advised that he had no wage loss during the claimed period as he had
used sick and annual leave. The employing establishment maintained that as postmaster appellant
was not entitled to overtime pay. It indicated that he had voluntarily retired on January 31, 2018.6

4

Docket No. 17-1803 (issued February 8, 2019).

5

Id.

6

A notification of personnel action (PS Form-50) indicates that appellant voluntarily retired from employment
effective January 31, 2018.

2

In a development letter dated February 21, 2020, OWCP noted that the employing
establishment had paid appellant either sick or annual leave during the claimed period. It requested
that he submit evidence that he was entitled to premium pay from March 28, 2016 through
January 31, 2018. OWCP afforded appellant 30 days to submit the requested information.
In a March 9, 2020 response, counsel asserted that he had used sick and annual leave as a
result of his employment-related PTSD, noting that it was prior to the acceptance of his claim. He
advised that appellant had accumulated “sick and annual leave to maximize his retirement annuity,
which would be additional income for the rest of his life.” Counsel related that appellant had used
all of his sick and annual leave before his retirement as a result of his employment-related
disability, resulting in a significant loss of retirement annuity.
By decision dated June 25, 2020, OWCP denied appellant’s claim for disability from work
for the period March 28, 2016 through January 31, 2018. It found that he had not shown that he
had any disability as he used sick and annual leave during the claimed period or that he was entitled
to any premium pay. OWCP noted that appellant could file a claim for leave buy back through
the employing establishment.
On July 3, 2020 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.
By decision dated November 12, 2020, OWCP’s hearing representative affirmed the
June 25, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 7 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury .8 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 9 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are medical issues
that must be proven by a preponderance of probative and reliable medical opinion evidence.10
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury. 11 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn

7

Supra note 2.

8

See D.S., Docket No. 20-0638 (issued November 17, 2020); F.H., Docket No. 18-0160 (issued August 23, 2019);
C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40
ECAB 1143 (1989).
9

M.C., Docket No. 18-0919 (issued October 18, 2018).

10

See K.C., Docket No. 17-1612 (issued October 16, 2018).

11

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

3

wages.12 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability as that term is used in FECA. 13
OWCP’s regulations provide, “The employee may claim compensation for periods of
annual and sick leave which are restorable in accordance with the rules of the employing
establishment. Forms CA-7a and CA-7b are used for this purpose.”14
Regarding leave buy back (LBB), OWCP’s procedures provide:
“b. LBB Forms. The CE [claims examiner] should review the submitted forms
carefully to be sure they are complete. If one or more of the necessary forms are
not received or are incomplete, the CE should send a written request to the
[employing establishment] for the completed form(s). The claimant should receive
a copy of this letter as well. Forms used in a LBB claim include -‘(1) Form CA-7, Claim for Compensation, showing a claimant has elected
LBB is required.
‘(2) Form CA-7b, Leave Buy Back (LBB) Worksheet/Certification and
Election, is required.
‘(3) Form CA-7a, Time Analysis Form, is optional. If the Form CA-7a is
not submitted though, a clear breakdown of leave used is required.”15
In situations where compensation is claimed for periods when leave was used, OWCP has
the authority and the responsibility to determine whether the employee was disabled during the
period for which compensation is claimed. 16 It determines whether the medical evidence
establishes that an employee is disabled by an employment-related condition during the period
claimed for LBB, after which the employing establishment will determine whether it will allow
the employee to buy back the leave used. 17
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP failed to sufficiently develop appellant’s claim for compensation for disability from
work during the period March 28, 2016 through January 31, 2018. Appellant advised that he had
used sick and annual leave to cover disability from employment during this period which had
12

See L.W., Docket No. 17-1685 (issued October 9, 2018).

13

See M.W., Docket No. 20-0722 (issued April 26, 2021); D.G., Docket No. 18-0597 (issued October 3, 2018).

14

20 C.F.R. § 10.425.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.18(b)
(February 2013).
16

A.B., Docket No. 19-0185, n. 12; (issued July 24, 2020); Glen M. Lusco, 55 ECAB 148 (2003).

17

Id.

4

affected his retirement annuity. OWCP denied his claim for disability from work for the period
March 28, 2016 through January 31, 2018 as the employing establishment had paid him sick or
annual leave for that period and he had not established entitlement to any premium pay. However,
even if appellant used paid leave, he can still claim compensation for periods of sick and annual
leave which are restorable in accordance with the rules of the employing establishment. 18 While
the employing establishment advised that he had used leave during the claimed period, was not
entitled to premium pay, and had now retired, it did not specifically address the question of whether
he could buy back the leave used.
OWCP’s procedures provide that, when an employee uses annual or sick leave during a
period of claimed disability, and the necessary forms are not received, it should issue a written
request to the employing establishment for a Form CA-7 showing that appellant has elected LBB,
a Form CA-7b LBB worksheet/certification and election, and a Form CA-7a or other evidence
showing a clear breakdown of leave used. 19 OWCP failed to request these forms from the
employing establishment in accordance with its procedures. On remand, it should inform the
employing establishment and appellant of the appropriate forms required for LBB. The employing
establishment should then follow established procedures to approve or disapprove the request and
forward the completed forms to OWCP. 20
CONCLUSION
The Board finds that this case is not in posture for decision.

18

20 C.F.R. § 10.425. See Laurie S. Swanson, 53 ECAB 517 (2002).

19

Supra note 15. See also S.S., Docket No. 07-2336 (issued April 14, 2008).

20

Whether to allow LBB is within the discretion of the employing establishment. K.J., Docket No. 11-0571 (issued
January 25, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the June 25 and November 12, 2020 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: October 7, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

